Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              January 25, 2019

The Court of Appeals hereby passes the following order:

A19A0212. RONALD JACOBSON vs. STATE OF GEORGIA


       Upon consideration of the “Consent Motion for Remand” filed by Appellee,
State of Georgia, in the above styled case, the same is hereby GRANTED. This case
is hereby REMANDED to the Superior Court of Newton County for further
proceedings.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/25/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.